FILED
                             NOT FOR PUBLICATION                             JUL 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOAO AVELINO MENESES PEDRO,                      No. 12-73559
a.k.a. John Pedro,
                                                 Agency No. A036-066-382
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Joao Avelino Meneses Pedro, a native and citizen of Portugal, petitions for

review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen removal proceedings. We dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meneses Pedro’s undisputed removability for an aggravated-felony

conviction under 8 U.S.C. § 1227(a)(2)(A)(iii) limits our jurisdiction to colorable

constitutional claims and questions of law. See 8 U.S.C. § 1252(a)(2)(C)-(D); see

also Ghahremani v. Gonzales, 498 F.3d 993, 998 n.5 (9th Cir. 2007)

(“[W]ithdrawal of judicial review over final orders of deportation also withdraws

jurisdiction from motions . . . to reopen deportation proceedings for those aliens

deportable for having committed a crime enumerated in the statute.” (citation

omitted)).

      Meneses Pedro has failed to raise a colorable constitutional claim or

question of law that would invoke our jurisdiction under 8 U.S.C. § 1252(a)(2)(D).

See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009) (“To be

colorable in this context, the [constitutional claim or question of law] need not be

substantial, but the claim must have some possible validity.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                     12-73559